Appeal from D. C. M. D. Ga. Application for stay of permanent injunction entered by the three judge panel of the United States District Court for the Middle District of Georgia, case No. 94-CV-45(WDO), on April 21, 1997, presented to Justice Kennedy, and by him referred to the Court, granted pending action by this Court on the statement as to jurisdiction. Should the appeal be dis*1139missed or the judgment affirmed, this order shall terminate automatically. If probable jurisdiction is noted or postponed, this order shall continue in effect pending the sending down of the judgment of this Court. Motion to seal exhibits filed by the appellants denied.